Citation Nr: 0018339	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1976 to May 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision, in which 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for diabetes mellitus.  In June 1996, the appellant submitted 
medical evidence which had not previously been considered by 
the RO as well as a waiver of RO consideration of this 
evidence in the first instance.  The Board will proceed 
accordingly.  See 38 C.F.R. § 20.1304(c) (1999).

The Board notes that, during his appearance before the 
undersigned in March 2000, the appellant raised the issue of 
service connection for a transient ischemic attack as 
secondary to his diabetes mellitus.  This issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant has presented competent medical evidence of 
the onset of diabetes mellitus in service.

2.  The appellant has presented a plausible claim for service 
connection for diabetes mellitus, and VA has a further duty 
to assist him in the development of his claim.


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is 
well grounded, and there is a further statutory duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his diabetes mellitus was first 
manifested in service.  In support of his claim, he appeared 
before the undersigned in March 2000 and testified to his 
belief that his diabetes mellitus was first manifested by his 
in- service history of high blood sugar levels.  He further 
testified that he was diagnosed with diabetes mellitus within 
one year from his separation from service.  At that time, he 
recalled being prescribed Metformin and Glyburide while being 
treated at Cannon Air Force Base (AFB) in New Mexico.  He 
also identified other pertinent medical records since his 
separation in May 1982 which included yearly physical 
examinations by the State of New Mexico and treatment at VA 
clinics in Clovis and Amarillo.  His wife corroborated his 
testimony of diagnosis of, and treatment for, diabetes 
mellitus within one year from his separation from service.

The appellant's induction examination, dated in January 1976, 
was essentially unremarkable with a urinalysis which was 
negative for albumin or sugar.  His service medical records 
are negative for diagnosis of diabetes mellitus, but there is 
documentation of an abnormally high glucose reading of 124 
mg%, as opposed to a stated normal range from 065 mg% to 110 
mg%, on a blood test dated in December 1980.  In January 
1982, a blood test revealed a glucose reading of 116 mg%, but 
a urinalysis taken at that time was negative for glucose.  On 
his retirement examination, dated in February 1982, he denied 
a history of "sugar or albumin in urine."  The examiner 
noted diagnoses of obesity and elevated fasting blood sugars 
(FBS), but his physical examination was negative for a 
diagnosis of diabetes mellitus.

Post- service, the first available medical record consists of 
a VA examination report, dated in July 1982, which is 
essentially unremarkable with a urinalysis negative for 
glucose.  A May 1985 blood test conducted at Cannon AFB first 
reveals an abnormally high glucose reading of 170 mg/dl.  In 
July 1985, the appellant reported a history of "borderline" 
diabetes.  A May 1988 blood test study revealed an abnormally 
high glucose reading of 116 mg/dl.  Thereafter, his VA 
clinical records first reveal a diagnosis of non- insulin 
dependent diabetes mellitus (NIDDM) in May 1996.  At that 
time, he reported a history of NIDDM of "1.5 y[ears]" 
duration.  His subsequent VA and private clinical records 
reveal treatment for diabetes mellitus with Metformin and 
Glyburide.

In a letter dated in May 2000, George E. Evetts, M.D., 
indicated that he had been treating the appellant for 
arthritis and NIDDM for approximately one year.  Dr. Evetts 
indicated that his review of the appellant's service medical 
records revealed elevated abnormal blood sugars.  Dr. Evetts 
further provided opinion that it would "probably be clear" 
that the appellant was developing NIDDM in service, and that 
the appellant "certainly had probably treatable elevated 
blood sugars during the time he was in the military."  The 
Board finds that the opinion offered by Dr. Evetts is 
sufficient to well ground the appellant's claim for diabetes 
mellitus.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.


ORDER

The claim of entitlement to service connection for diabetes 
mellitus is well grounded.  To this extent only, the appeal 
is granted.


REMAND

As the claim of claim of entitlement to service connection 
for diabetes mellitus is well grounded, VA may undertake 
development to assist the appellant in developing facts 
pertinent to his claim.  See Morton, 12 Vet.App. at 486 
(1999).  As noted above, the appellant has identified 
additional treatment records which may be pertinent to his 
claim on appeal.  As such, the RO should attempt to obtain 
the appellant's clinical records from Cannon AFB, the State 
of New Mexico and VA clinics in Clovis and Amarillo since May 
1982 prior to any further adjudication.  Thereafter, the 
appellant should be afforded VA examination, by an 
endocrinologist, in order to determine the date of onset of 
his diabetes mellitus.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's clinical 
records, to include yearly physical examination 
reports, from Cannon AFB and the State of New 
Mexico since May 1982, and associate those records 
with the claims folder.

2.  The RO should obtain the appellant's clinical 
records, both inpatient and outpatient, from the 
VA clinics in Clovis and Amarillo since May 1982, 
and associate those records with the claims 
folder.

3.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  Thereafter, the appellant's claims file should 
be reviewed by a VA endocrinologist for the 
purpose of determining the approximate date of 
onset of his diabetes mellitus.  In this regard, 
the examiner should express opinion as to whether 
it is least likely as not that the appellant's 
diabetes mellitus was first manifested during his 
period of active service and/or to a degree of 10 
percent or more within one year from his discharge 
from service?  The reasoning which forms the basis 
of the opinion should be set forth.  The claims 
folder and a copy of this remand should be made 
available to the examiner.

4.  After completion of the above, the RO should 
readjudicate the issue of service connection for 
diabetes mellitus with consideration given to all 
of the evidence of record, including any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



